Case 2:17-cv-07111-KM-CLW Document 497 Filed 04/19/21 Page 1 of 1 PageID: 25450

                                                                                                                                                         William C. Baton
                                                                                                                                                Phone: (973) 286-6722
                                                                                                                                                   Fax: (973) 286-6822
                                                                                                                                                         wbaton@saul.com
                                                                                                                                                           www.saul.com




                                                                                                April 19, 2021

 VIA ECF

 The Honorable Cathy L. Waldor, U.S.M.J.
 United States District Court
 M.L. King, Jr. Federal Bldg. & Courthouse, Room 4040
 50 Walnut Street
 Newark, New Jersey 07102

        Re: Indivior Inc., et al. v. Dr. Reddy’s Laboratories S.A., et al., Civ. No. 17-7111

 Dear Judge Waldor:

        This firm, together with Covington & Burling LLP, represents plaintiffs Indivior Inc. and
 Indivior UK Limited (collectively, “Indivior”) in the above-captioned matter. In advance of the
 April 22, 2021 hearing, we write to identify the parties’ submissions to the Court on the pending
 disputes between Indivior and Dr. Reddy’s:

            •    RFA Dispute: Dkt. Nos. 452, 456, 462

            •    Mayank Nagar Deposition Dispute: Dkt. No. 474

         We look forward to discussing these issues on April 22. Thank you for Your Honor’s
 kind attention to this matter.

                                                                                  Respectfully yours,


                                                                                  William C. Baton
 cc:    All Counsel (via e-mail)




         One Riverfront Plaza, Suite 1520      N e w a rk , N J 0 7 1 0 2 -5 4 2 6      Phone: (973) 286-6700      Fa x : ( 9 7 3 ) 2 8 6 - 6 8 0 0

   DE LAWARE FLORI DA I LLI NOIS MARYLAND MASSACHUSETTS NEW JE RSE Y NE W YORK PENNSYLVANI A WASHI NGT ON, DC
                                                   A DELAWARE LIMITED LIABILITY PARTNERSHIP
